NO.
12-06-00348-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: TERRY KNUTSON,            §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION




            Relator
Terry Knutson seeks a writ of mandamus ordering the production of copies and
other information from the files of the County Court and the Justice Court,
Precinct 3, Smith County, Texas.  We
first note that the petition for writ of mandamus does not comply with any of
the requirements for original proceedings prescribed by Texas Rule of Appellate
Procedure 52.  See Tex. R. App. P. 52.  Moreover, the petition does not contain any
allegation or argument that either of the named trial courts has committed a
clear abuse of discretion for which Knutson has no adequate remedy at law.   See
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding).  Consequently, Knutson has
not shown himself entitled to the requested relief.  The petition for writ of mandamus is denied.  
 
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered October 25,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(PUBLISH)